Citation Nr: 1522431	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  06-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA).  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2007.  A transcript of that hearing is of record.  

The Board denied service connection for a right knee disorder and cervical spine disorder in March 2013.  The Veteran appealed the Board's decision pertaining to those claims to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court granted the parties Joint Motion for Partial Remand, vacating the Board's denial of service connection for a right knee disorder and cervical spine disorder, and remanded the matter to the Board for further adjudication.  

This case was remanded by the Board in April 2014 for further development.

By rating decision of September 2014, service connection for status post total knee replacement (claimed as right knee condition) was granted with a 10 percent rating, effective May 2005; a 100 percent rating, effective March 2007; and a 30 percent rating, effective May 2008.  As such, the issue for service connection for a right knee disorder, having been granted, the issue is now moot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the claim for service connection for a cervical spine disorder must be remanded again.  

At the outset, it is important to note, in the Board's April 2014 remand, the AOJ was requested to obtain medical records regarding treatment of the Veteran's cervical spine from Dr. D.W.E.. and associate those records with the claims folder.  Thereafter, a VA examination was to be scheduled to determine the nature and etiology of the Veteran's cervical spine disorder.  The examiner was to provide an opinion, with rationale, as to whether it was at least as likely as not that the Veteran's cervical spine disorder was caused in or was aggravated as a result of his active service or was otherwise related thereto.  

On two occasions, the Veteran was asked to submit evidence from Dr. D.W.E. in the form of his medical records and asked to sign a consent form so that VA could obtain those records.  No response was received from the Veteran, providing records, or submitting a consent form for the AOJ to obtain those records on his behalf.  

Additionally, and more importantly, the Veteran underwent a VA examination in July 2014.  The examination was provided in an effort to determine the etiology of the Veteran's cervical spine disorder, and to determine, based on the evidence of record, whether his cervical spine disorder was consistent with an April 1966 car accident that occurred in service.  The  examiner stated that the Veteran did not require any radiology imaging examinations and further indicated that the Veteran did not have a cervical spine disorder; therefore, no medical opinion needed to be rendered.  

However, the medical records show that the Veteran had a CT scan at Kansas University Hospital in March 2007 which showed degenerative disc disease and significant cervical spinal stenosis.  Moreover, the July 2014 examination showed loss of range of motion of the cervical spine, and the examiner specifically indicated the Veteran had less movement than was normal.  The VA examiner also noted that although the Veteran's range of motion was limited for right side bending, this did not preclude his ability to perform hobbies of wood working or activities of daily living.  At this juncture, what is important is not the level of impairment, but whether or not a disability occurred as a result of service.  In this case, the examination report does not contain sufficient detail.  Therefore, this VA examination report is considered inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

After obtaining an appropriate release of information from the Veteran, the AOJ should attempt to obtain the records of treatment of the Veteran from Dr. D.W.E. and associate those records with the claims file.  The Veteran should be appropriately advised that he may also obtain and submit those records on his own.

2.  Thereafter, the AOJ should arrange for the Veteran to be scheduled for an appropriate VA examination to determine the nature and etiology of any diagnosed cervical spine disorder.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's cervical spine disorder was caused in or was aggravated as a result of his active service or is otherwise related thereto.  

The complete electronic claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner should address in the report any medical records provided by Dr. D.W.E. and his June 2004 medical statement indicating that treatment he provided the Veteran since 1987 was consistent with being caused by a car accident in 1966.  The examiner should also address, specifically, if no cervical spine disorder is diagnosed, the etiology of the Veteran's limitation of cervical spine motion, and CT scans showing degenerative disc disease and severe spinal stenosis, and any other diagnosis made relating to the Veteran's cervical spine.  

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the entire evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

